By JOHNSON, J.,
dissenting :
The duties of State treasurer, in respect to the receipt and disbursement of the public moneys, are in the main defined in the several statutes of this State pertaining to the revenue, known generally as the “ Revenue Laws.” The failure to keep in hand the public funds, except when disbursed in pursuance of law, is an infraction of the duties of this officer, by reason of the provisions of the revenue laws. The gravamen of the charges against the representative of the deceased treasurer and his sureties, in the complaint, wherein the fees are claimed by the plaintiff without particularizing, is that the treasurer failed in the performance of these, i. e., duties entailed upon the treasurer by virtue of the revenue laws. The appropriation was made to pay “ for prosecuting delinquents for infraction of revenue laws.” Hence it seems very certain to me that this case is one clearly covered by the appropriation ; and there being an unexpended balance in such fund, and plaintiff’s bill of costs haviilg been duly allowed by the State board of examiners, the writ should issue. Wherefore, I dissent from the opinion of my associates.